                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Mary Broadus,                                       Case No. 16-cv-1211 (WMW/SER)

                                 Plaintiff,
                                                                 ORDER
          v.

    Richard A. Johnson et al.,

                                 Defendants.


         This matter is before the Court on Objector Kenneth Devon Lewis’s application to

proceed in forma pauperis (IFP) on appeal, (Dkt. 207), motion for a free copy of the

transcript of the November 13, 2018 hearing on the distribution of settlement funds,

(Dkt. 208), and motion for appointment of counsel, (Dkt. 209).

         Lewis did not use the standard IFP form nor did Lewis provide the information

necessary for the Court to evaluate whether he qualifies to proceed IFP. For these reasons,

the Court directs the Clerk of Court to send Lewis a copy of the standard IFP application.

Lewis shall return a completed IFP application within 20 days of receipt of the application.

The Court defers a ruling on Lewis’s IFP application until the record is supplemented.1

         Lewis also requests appointment of counsel. A pro se litigant does not have a

constitutional or statutory right to appointed counsel in a civil case. Stevens v. Redwing,

146 F.3d 538, 546 (8th Cir. 1998). Instead, whether to appoint counsel in a civil case is a


1
       Similarly, the Court defers a ruling on Lewis’s request for a free copy of the
transcript of the November 13, 2018 hearing until Lewis returns a completed IFP
application.
discretionary decision of the district court. In re Lane, 801 F.2d 1040, 1042 (8th Cir. 1986).

At this early stage of Lewis’s appeal, it is not clear that the appointment of counsel will be

necessary or appropriate. For these reasons, Lewis’s motion for appointment of counsel is

denied without prejudice.

                                          ORDER

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED:

       1.      The Clerk of Court shall send Objector Kenneth Devon Lewis an IFP

application.

       2.      Lewis shall return the completed IFP application within 20 days of receipt of

the application.

       3.      Lewis’s Motion for Appointment of Counsel, (Dkt. 209), is DENIED

without prejudice.



Dated: April 24, 2019                                    s/Wilhelmina M. Wright
                                                         Wilhelmina M. Wright
                                                         United States District Judge




                                              2
